This case was tried with the companion case of Samuel Kaufman against the same defendants. The matters discussed in that case are equally applicable here, with a single exception. The prohibition of recovery for failure to have a motor-vehicle registered is limited to the owner of the vehicle by the provisions of Chapter 400, § 61, of the Public *Page 123 
Acts of 1921. Prior to the Act of 1917, the same prohibition applied equally to the operator of the motor-vehicle and the passenger in the motor-vehicle. The present statute does not bar the plaintiff passenger from recovery for the failure of Kaufman, the owner of the motor-vehicle, to have had it registered. Shea
v. Corbett, 97 Conn. 141, 147, 115 A. 694.
   There is no error.
In this opinion the other judges concurred.